DETAILED ACTION
This Office Action is responsive to the Applicants’ submission, filed on January 24, 2021, cancelling claims 7-14.
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to pre-AIA  35 U.S.C. 102 and 103 (as opposed to AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Election/Restrictions
	The Applicants’ election without traverse of the invention of group I (i.e. claims 1-6 and 15-20) in the reply filed on January 24, 2021 is acknowledged.


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on May 5, 2020 have been considered by the Examiner.


Claim Objections
Claim 5 is objected to because of the following informalities:  In claim 5, there is no antecedent basis for “the additional information”.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 3, 5, 6, 15, 16, 18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 7,975,019 to Green et al. (“Green”), and also over U.S. Patent Application Publication No. 2004/0098313 to Agrawal et al. (“Agrawal”).
Regarding claim 1, Green describes a page update handler, which is loaded by a web browser as part of a web page, and adds functionality for dynamically supplementing the web page with content supplied by a content server (see e.g. column 1, lines 46-56).  Like claimed, Green particularly teaches:
displaying, on a display screen of a computing device, a visual indicator representative of an item (see e.g. column 1, line 65 – column 2, line 15; and column 3, lines 37-47: Green discloses that when a mouse-over event occurs 
receiving an item identifier of the item in response to detecting a cursor event associated with the visual indicator (see e.g. column 3, line 59 – column 4, line 2: Green discloses that, in response to the mouse-over event with respect to the hypertext link or product name, the web browser sends a request to a content server for the supplemental content corresponding the product.  Green further discloses that the request can include an identifier of the product – see e.g. column 7, lines 58-65.  The web browser and content server thus receive an item identifier, i.e. an identifier of the product, in response to detecting the mouse-over event associated with the hypertext link or product name.);
in response to receiving the item identifier of the item:
determining a specific advertisement based on the item identifier of the item (see e.g. column 1, lines 46-56; column 1, line 65 – column 2, line 15; and column 3, line 59 – column 4, line 6: as alluded to above, Green discloses that in response to the mouse-over event with respect to an item, the web browser receives and displays supplemental content associated with the item from a  and
causing a display of the specific advertisement in an information block proximate the visual indicator (see e.g. column 1, line 65 – column 2, line 15; and column 3, lines 37-47: as noted above, Green discloses that when a mouse-over event occurs with respect to a recognized item on a web page, such as a hypertext link or keyword, the page update handler displays a corresponding overlay display object within the web page, wherein the overlay display object displays supplemental content associated with the recognized item.  As further noted above, Green demonstrates that if the item is a hypertext link or product name corresponding to a recognized product, the supplemental content can include an advertisement associated with the product – see e.g. column 3, line 48 – column 4, line 6; column 10, lines 40-58; column 12, line 31 – column 13, line 3; and FIG. 5.  Accordingly, Green teaches causing a display of the advertisement in an information block, i.e. in an overlay display object, proximate the recognized item on the web page.).

	Similar to Green, Agrawal teaches displaying an overlay display object (i.e. a “buy box”) on a web page in response to a user hovering a pointer over an item representing a product, wherein the overlay display object displays supplemental content corresponding to the product (see e.g. paragraphs 0014, 0062, 0179-0180,  0188, and 192-0194, and FIG. 23).  Regarding the claimed invention, Agrawal particularly teaches receiving a user identifier (i.e. a cookie) of a user and an item identifier of the item (i.e. a product identifier) in response to detecting a cursor event associated with the item on the web page (0158, 0185-0187 and 0201), and in response to receiving the user identifier of the user and item identifier of the item: determining a user profile of the user stored in a database based on the user identifier of the user (0095 and 0158-0159); determining user-specific content based on the user profile of the user and the item identifier of the item (see e.g. paragraphs 0014, 0062, 0159, 0161, 0163, 0180, 0193-0194 and 0196); and causing displaying of the user-specific content in an information block (i.e. the buy box) proximate the item on the web page (see e.g. paragraphs 0014, 0062, 0180 and 0193-0194, and FIG. 23).
	It would have been obvious to one of ordinary skill in the art, having the teachings of Green and Agrawal before him at the time the invention was made, to modify the method taught by Green so as to additionally receive a user identifier of a user in response to detecting the cursor event, and then in response to receiving the user identifier and the item identifier, determine a user profile of the user stored in a database based on the user identifier of the user, whereby the supplemental content (i.e. the advertisement) is further determined based on the user profile of the user, as is taught by Agrawal.  It would have been advantageous to one of 
	As per claim 3, Green discloses that the cursor event comprises a mouseover event (see e.g. column 1, line 65 – column 2, line 6; and column 3, lines 37-58).  Agrawal provides a similar teaching (see e.g. paragraphs 0062 and 0188).  Accordingly, the above-described combination of Green and Agrawal further teaches a method like that of claim 3.
	As per claim 5, it would have been obvious, as is described above, to modify the method taught by Green such that the supplemental content (i.e. the advertisement) is further determined based on the user profile of the user, as is taught by Agrawal.  Agrawal particularly teaches that the content can be selected based on a relevancy of the content to the user (see e.g. paragraph 0014, 0062, 0160-0161 and 0196).  Accordingly, the above-described combination of Green and Agrawal further teaches a method like that of claim 5.
	As per claim 6, Green suggests that determining the advertisement (i.e. the supplemental content related to the product) comprises obtaining item information (e.g. price, product reviews, photographs) related to the item (i.e. product) from an item database (i.e. at a content server), wherein the advertisement is determined based on the item information (see e.g. column 1, line 46-56; column 3, line 65 – column 4, line 20; column 4, lines 60-63; column 10, lines 40-58; and column 12, lines 41-56).  As described above, it would have been obvious to modify the method taught by Green such that the supplemental content (i.e. the advertisement) is further determined based on the user profile of the user, as is taught by Agrawal.  Accordingly, the above-described combination of Green and Agrawal further teaches a method like that of claim 6.
Regarding claim 15, Green describes a page update handler, which is loaded by a web browser as part of a web page, and adds functionality for dynamically supplementing the web 
displaying, on a display screen of a computing device, a visual indicator representative of an item (see e.g. column 1, line 65 – column 2, line 15; and column 3, lines 37-47: Green discloses that when a mouse-over event occurs with respect to a recognized item on a web page, such as a hypertext link or keyword, the page update handler displays a corresponding overlay display object within the web page, wherein the overlay display object displays supplemental content associated with the recognized item.  Green demonstrates if, for example, the item is a hypertext link or product name corresponding to a recognized product, the supplemental content can include additional information associated with the product, such as a price, product reviews, photograph, etc. – see e.g. column 3, line 48 – column 4, line 6; column 10, lines 40-58; column 12, line 31 – column 13, line 3; and FIG. 5.  The hypertext link or product name displayed on the web page can be considered a “visual indicator” like claimed, which is representative of an item, i.e. a product.);
receiving an item identifier of the item in response to detecting a cursor event associated with the visual indicator (see e.g. column 3, line 59 – column 4, line 2: Green discloses that, in response to the mouse-over event with respect to the hypertext link or product name, the web browser sends a request to a content server for the supplemental content corresponding the product.  Green further discloses that the request can include an identifier of the product – see e.g. column 7, lines 58-65.  The web browser and content server thus receive an item identifier, i.e. an identifier of the product, in response to detecting the mouse-over event associated with the hypertext link or product name.);
in response to receiving the item identifier of the item:
determining additional information based on the item identifier of the item (see e.g. column 1, lines 46-56; column 1, line 65 – column 2, line 15; and column 3, line 59 – column 4, line 6: as alluded to above, Green discloses that in response to the mouse-over event with respect to an item, the web browser receives and displays supplemental content associated with the item from a content server.  Like noted above, Green demonstrates that if the item is a hypertext link or product name corresponding to a recognized product, the supplemental content can include additional information associated with the product, such as a price, product reviews, a photograph, etc. – see e.g. column 3, line 48 – column 4, line 6; column 10, lines 40-58; column 12, line 31 – column 13, line 3; and FIG. 5.  Accordingly, the content server and/or browser thus determines additional information, i.e. the supplemental information, based on the identifier of the product.); and
causing a display of the additional information in an information block proximate the visual indicator (see e.g. column 1, line 65 – column 2, line 15; and column 3, lines 37-47: as noted above, Green discloses that when a mouse-over event occurs with respect to a recognized item on a web page, such as a hypertext link or keyword, the page update handler displays a corresponding overlay display object within the web page, wherein the overlay display object displays supplemental content associated with the recognized item.  As further noted above, Green demonstrates that if the item is a hypertext link or product name corresponding to a recognized product, the supplemental content can include additional information associated with the product, such as a price, product reviews, a photograph, etc. – see e.g. column 3, line 48 – column 4, line 6; column 10, lines 40-58; column 12, line 31 – column 13, 
Green suggests that such teachings can be implemented via program code stored on a non-transitory computer-readable storage medium (e.g. of a server) (see e.g. column 15, line 4 – column 16, line 23).  Such a non-transitory computer-readable storage medium comprising program code to implement the above-described teachings of Green is considered a non-transitory computer-readable storage medium similar to that of claim 15.  However, Green does not explicitly teach additionally receiving a user identifier of a user in response to detecting the cursor event, and then determining a user profile of the user stored in a database based on the user identifier of the user, whereby the additional information is further determined based on the user profile of the user, as is required by claim 15.
	Similar to Green, Agrawal teaches displaying an overlay display object (i.e. a “buy box”) on a web page in response to a user hovering a pointer over an item representing a product, wherein the overlay display object displays supplemental content corresponding to the product (see e.g. paragraphs 0014, 0062, 0179-0180,  0188, and 192-0194, and FIG. 23).  Regarding the claimed invention, Agrawal particularly teaches receiving a user identifier (i.e. a cookie) of a user and an item identifier of the item (i.e. a product identifier) in response to detecting a cursor event associated with the item on the web page (0158, 0185-0187 and 0201), and in response to receiving the user identifier of the user and item identifier of the item: determining a user profile of the user stored in a database based on the user identifier of the user (0095 and 0158-0159); determining additional information based on the user profile of the user and the item identifier of the item (see e.g. paragraphs 0014, 0062, 0159, 0161, 0163, 0180, 0193-0194 and 0196); and causing displaying of the additional information in an information block (i.e. the buy box) proximate the item on the web page (see e.g. paragraphs 0014, 0062, 0180 and 0193-0194, and FIG. 23).

	As per claim 16, Green further teaches that the additional information comprises a specific advertisement (see e.g. column 3, line 48 – column 4, line 6; column 10, lines 40-58; column 12, line 31 – column 13, line 3; and FIG. 5: Green demonstrates that if the item is a hypertext link or product name corresponding to a recognized product, the additional information displayed in the overlay object can include additional information associated with the product, such as a price, product reviews, a photograph, etc.  Such supplemental information promotes the product and can thus be considered an advertisement like claimed, given its broadest, most reasonable interpretation.).  As described above, it would have been obvious to modify the non-transitory computer-readable storage medium taught by Green such that the supplemental content (i.e. the additional information) is further determined based on the user profile of the user, as is taught by Agrawal.  Accordingly, the above-described combination of Green and Agrawal further teaches a non-transitory computer-readable storage medium like that of claim 16.
	As per claim 18, it would have been obvious, as is described above, to modify the non-transitory computer-readable storage medium taught by Green such that the supplemental 
	As per claim 20, it would have been obvious, as is described above, to modify the non-transitory computer-readable storage medium taught by Green such that the supplemental content (i.e. the additional information) is further determined based on the user profile of the user, as is taught by Agrawal.  Agrawal particularly teaches that the content can be selected based on a relevancy of the content to the user (see e.g. paragraph 0014, 0062, 0160-0161 and 0196).  Accordingly, the above-described combination of Green and Agrawal further teaches a non-transitory computer-readable storage medium like that of claim 20.

Claims 2 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Green and Agrawal, which is described above, and also over U.S. Patent No. 6,563,514 to Samar (“Samar”).
As described above, Green and Agrawal teach a method like that of claim 1 and a non-transitory computer-readable storage medium like that of claim 15, whereby a user identifier and an item identifier are received in response to detecting a cursor event associated with a visual indicator of an item.  While Green and Agrawal teach that the cursor event is detected in response to the user positioning a cursor within a region associated with the visual indicator (i.e. a mouseover) (see e.g. column 1, line 65 – column 2, line 6; and column 3, lines 37-58 of Green, and paragraphs 0062 and 0188 of Agrawal), Green and Agrawal do not explicitly disclose that the cursor event is detected in response to the user positioning the cursor within the region for a predetermined length of time, as is required by claims 2 and 17.

It would have been obvious to one of ordinary skill in the art, having the teachings of Green, Agrawal and Samar before him at the time the invention was made, to modify the method and non-transitory computer-readable storage medium taught by Green and Agrawal such that the cursor event is detected in response to the user positioning the cursor within the region associated with the visual indicator for a predetermined length of time, as is taught by Samar.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would prevent the information from being unintentionally retrieved and displayed, as is evident from Samar.  Accordingly, Green, Agrawal and Samar are considered to teach, to one of ordinary skill in the art, a method like that of claim 2 and a non-transitory computer-readable storage medium like that of claim 17.

Claims 4 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Green and Agrawal, which is described above, and also over U.S. Patent No. 6,623,529 to Lakritz (“Lakritz”).
Regarding claim 4, Green and Agrawal teach a method like that of claim 1, as is described above, whereby a user-specific advertisement based on a user profile is displayed in response to detecting a cursor event associated with a visual indicator representative of an item.  Green and Agrawal, however, do not specifically disclose that the user-specific 
Lakritz generally describes a document localization, management and delivery system (see e.g. column 2, lines 17-27).  Regarding the claimed invention, Lakritz particularly teaches determining user-specific content for display based on a geographical proximity derived from a user profile of the user (see e.g. column 2, lines 17-43; and column 4, lines 3-10).
It would have been obvious to one of ordinary skill in the art, having the teachings of Green, Agrawal and Lakritz before him at the time the invention was made, to modify the method taught by Green and Agrawal such that the user-specific content (i.e. advertisement) is determined based on a geographical proximity derived from the user profile of the user, as is taught by Lakritz.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable more appropriate content to be provided to the user (e.g. in the user’s language), as is evident from Lakritz.  Accordingly, Green, Agrawal and Lakritz are considered to teach, to one of ordinary skill in the art, a method like that of claim 4.
Regarding claim 19, Green and Agrawal teach a non-transitory computer-readable storage medium like that of claim 15, as is described above, whereby additional information based on a user profile is displayed in response to detecting a cursor event associated with a visual indicator representative of an item.  Green and Agrawal, however, do not explicitly disclose that the additional information is filtered based on geographical proximity information derived from the user profile of the user, as is required by claim 19.
Like noted above, Lakritz generally describes a document localization, management and delivery system (see e.g. column 2, lines 17-27).  Regarding the claimed invention, Lakritz particularly teaches filtering content for provision to the user based on geographical proximity information derived from a user profile of the user (see e.g. column 2, lines 17-43; and column 4, lines 3-10).
.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 5, 6, 15, 16, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of U.S. Patent No. 8,954,886 (the “Grandparent”) in view of U.S. Patent Application Publication No. 2004/0098313 to Agrawal et al. (“Agrawal”).
Like in claim 1 of the instant application, claim 1 of the Grandparent is directed to a method comprising:
displaying, on a display screen of a computing device, a visual indicator representative of an item (i.e. claim 1 of the Grandparent recites, “receiving a mouseover event corresponding to a pointing device being positioned proximately to a visual indicator displayed in a web page, the visual indicator representing a product offering on a host site”);

determining a user profile of the user stored in a database (i.e. claim 1 of the Grandparent recites, “obtaining user profile information via a processor having network access…”);
determining a user-specific advertisement based on the user profile of the user and the item identifier of the item (i.e. claim 1 of the Grandparent recites, “generating additional information corresponding to the product offering represented by the visual indicator in response to receiving the mouseover event, the additional information including information specific to a particular user based on the user profile information, the additional information further including detailed product information related to the product offering, the additional information further including product category information associated with the product offering…”); and
causing display of the user-specific advertisement in an information block proximate the visual indicator (i.e. claim 1 of the Grandparent recites, “displaying the additional information in an area overlaying information already displayed in the web page, the area being in a location proximate to the visual indicator that caused the mouseover event…”).
Accordingly, claim 1 of the Grandparent teaches a method similar to that of claim 1 of the instant application, but does not explicitly disclose that a user identifier of the user is received in 
Agrawal nevertheless teaches receiving a user identifier (i.e. a cookie) of a user and an item identifier of an item (i.e. a product identifier) in response to detecting a cursor event associated with the item on the web page (0158, 0185-0187 and 0201), and in response to receiving the user identifier of the user and item identifier of the item: determining a user profile of the user stored in a database based on the user identifier of the user (0095 and 0158-0159); determining user-specific content based on the user profile of the user and the item identifier of the item (see e.g. paragraphs 0014, 0062, 0159, 0161, 0163, 0180, 0193-0194 and 0196); and causing displaying of the user-specific content in an information block (i.e. the buy box) proximate the item on the web page (see e.g. paragraphs 0014, 0062, 0180 and 0193-0194, and FIG. 23).
	It would have been obvious to one of ordinary skill in the art, having the teachings of the Grandparent and Agrawal before him at the time the invention was made, to modify the method taught by the Grandparent so as to additionally receive a user identifier of a user in response to detecting the cursor event, and then in response to receiving the user identifier and the item identifier, determine the user profile of the user stored in a database based on the user identifier of the user, whereby the content (i.e. the advertisement) is further determined based on the user profile of the user, as is taught by Agrawal.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the supplemental content to be personalized for the user, as is taught by Agrawal.  Accordingly, the Grandparent and Agrawal are considered to teach, to one of ordinary skill in the art, a method like that of claim 1 of the instant application.
	As per claim 3 of the instant application, claim 1 of the Grandparent further discloses that the cursor event comprises a mouseover event (i.e. claim 1 of the Grandparent recites, 
	As per claim 5 of the instant application, claim 1 of the Grandparent further discloses that the user-specific advertisement is selected based on a relevancy of the additional information to the user (i.e. claim 1 of the Grandparent recites, “generating additional information corresponding to the product offering represented by the visual indicator in response to receiving the mouseover event, the additional information including information specific to a particular user based on the user profile information…the additional information being based on prior product search queries performed by the particular user and based on a commercial transaction history of the particular user…”).  Accordingly, the Grandparent and Agrawal are further considered to teach a method like that of claim 5 of the instant application.
	As per claim 6 of the instant application, claim 1 of the Grandparent further teaches that determining a user-specific advertisement based on the user profile of the user and the item identifier of the item further comprises obtaining item information related to the item from an item database, and wherein the user-specific advertisement is determined based on the item information and the user profile of the user (i.e. claim 1 of the Grandparent recites, “obtaining product category information and site-specific associated with the product offering, the site-specific information including location-specific information related to the product offering, the location-specific information including local information, regional information, or country specific information; [and] generating additional information corresponding to the product offering represented by the visual indicator in response to receiving the mouseover event, the additional information including information specific to a particular user based on the user profile information, the additional information further including detailed product information related to the product offering, the additional information further including product category information associated with the product offering…the additional information further including the site-specific 
Like in claim 15 of the instant application, claim 14 of the Grandparent is directed to a non-transitory computer-readable storage medium (i.e. an “article of manufacture comprising at least one machine readable hardware storage device”) storing program code which, responsive to execution by one or more processors of a computing device perform operations comprising:
displaying, on a display screen of a computing device, a visual indicator representative of an item (i.e. claim 14 of the Grandparent recites, “receiving a mouseover event corresponding to a pointing device being positioned proximately to a visual indicator displayed in a web page, the visual indicator representing a product offering on a host site”);
receiving an item identifier of the item in response to detecting a cursor event associated with the visual indicator (i.e. claim 14 of the Grandparent recites, “receiving a mouseover event corresponding to a pointing device being positioned proximately to a visual indicator displayed on a web page, the visual indicator representing a product offering on a host site…[and] obtaining product category information and site-specific information associated with the product offering”);
determining a user profile of the user stored in a database (i.e. claim 14 of the Grandparent recites, “obtaining user profile information via a network access…”);
determining additional information based on the user profile of the user and the item identifier of the item (i.e. claim 14 of the Grandparent recites, “generating additional information corresponding to the product offering represented by the visual indicator in response to receiving the mouseover event, the additional information including information specific to a particular user based 
causing display of the additional information in an information block proximate the visual indicator (i.e. claim 14 of the Grandparent recites, “displaying the additional information in an area overlaying information already displayed in the web page, the area being in a location proximate to the visual indicator that caused the mouseover event…”).
Accordingly, claim 14 of the Grandparent teaches a non-transitory computer-readable storage medium similar to that of claim 15 of the instant application, but does not explicitly disclose that a user identifier of the user is received in response to the cursor event, wherein in response to receiving the user identifier and the item identifier, the user profile of the user is determined based on the user identifier of the user, as is required by claim 15 of the instant application.
Agrawal nevertheless teaches receiving a user identifier (i.e. a cookie) of a user and an item identifier of an item (i.e. a product identifier) in response to detecting a cursor event associated with the item on the web page (0158, 0185-0187 and 0201), and in response to receiving the user identifier of the user and item identifier of the item: determining a user profile of the user stored in a database based on the user identifier of the user (0095 and 0158-0159); determining user-specific content based on the user profile of the user and the item identifier of the item (see e.g. paragraphs 0014, 0062, 0159, 0161, 0163, 0180, 0193-0194 and 0196); and causing displaying of the user-specific content in an information block (i.e. the buy box) proximate the item on the web page (see e.g. paragraphs 0014, 0062, 0180 and 0193-0194, and FIG. 23).
	It would have been obvious to one of ordinary skill in the art, having the teachings of the Grandparent and Agrawal before him at the time the invention was made, to modify the non-
	As per claim 16 of the instant application, the Grandparent further teaches that the additional information comprises a user-specific advertisement (i.e. claim 14 of the parent recites, “the additional information including information specific to a particular user based on the user profile information, the additional information further including detailed product information related to the product offering…”).  Accordingly, the Grandparent and Agrawal are further considered to teach a non-transitory computer-readable storage medium like that of claim 16 of the instant application.
	As per claim 18 of the instant application, the Grandparent further teaches that the additional information is filtered based on the user profile of the user (i.e. claim 14 of the Grandparent recites, “generating additional information corresponding to the product offering represented by the visual indicator in response to receiving the mouseover event, the additional information including information specific to a particular user based on the user profile information…the additional information being based on prior product search queries performed by the particular user and based on a commercial transaction history of the particular user…”).  Accordingly, the Grandparent and Agrawal are further considered to teach a non-transitory computer-readable storage medium like that of claim 18 of the instant application.


Claims 2 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of Grandparent and Agrawal, which is described above, and also over U.S. Patent No. 6,563,514 to Samar (“Samar”).
As described above, the Grandparent and Agrawal teach a method like that of claim 1 and a non-transitory computer-readable storage medium like that of claim 15, whereby a user identifier and an item identifier are received in response to detecting a cursor event associated with a visual indicator of an item.  While the Grandparent and Agrawal teach that the cursor event is detected in response to the user positioning a cursor within a region associated with the visual indicator (i.e. a mouseover) (see e.g. claims 1 and 14 of the Grandparent, and paragraphs 0062 and 0188 of Agrawal), the Grandparent and Agrawal do not explicitly disclose that the cursor event is detected in response to the user positioning the cursor within the region for a predetermined length of time, as is required by claims 2 and 17.
Similar to the Grandparent and Agrawal, Samar describes a system by which a user can position a cursor within a region associated with a visual indicator representative of an item of interest in order to display information regarding the item in an information block (i.e. “bubble”) proximate the visual indicator (see e.g. column 1, lines 59-67; column 6, lines 20-28; and FIG. 
It would have been obvious to one of ordinary skill in the art, having the teachings of the Grandparent, Agrawal and Samar before him at the time the invention was made, to modify the method and non-transitory computer-readable storage medium taught by the Grandparent and Agrawal such that the cursor event is detected in response to the user positioning the cursor within the region associated with the visual indicator for a predetermined length of time, as is taught by Samar.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would prevent the information from being unintentionally retrieved and displayed, as is evident from Samar.  Accordingly, the Grandparent, Agrawal and Samar are considered to teach, to one of ordinary skill in the art, a method like that of claim 2 and a non-transitory computer-readable storage medium like that of claim 17.

Claims 4 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of the Grandparent and Agrawal, which is described above, and also over U.S. Patent No. 6,623,529 to Lakritz (“Lakritz”).
Regarding claim 4 of the instant application, the Grandparent and Agrawal teach a method like that of claim 1, as is described above, whereby a user-specific advertisement based on a user profile is displayed in response to detecting a cursor event associated with a visual indicator representative of an item.  The Grandparent and Agrawal, however, do not specifically disclose that the user-specific advertisement is determined based on a geographical proximity derived from the user profile of the user, as is required by claim 4 of the instant application.
Lakritz generally describes a document localization, management and delivery system (see e.g. column 2, lines 17-27).  Regarding the claimed invention, Lakritz particularly teaches 
It would have been obvious to one of ordinary skill in the art, having the teachings of the Grandparent, Agrawal and Lakritz before him at the time the invention was made, to modify the method taught by the Grandparent and Agrawal such that the user-specific content (i.e. advertisement) is determined based on a geographical proximity derived from the user profile of the user, as is taught by Lakritz.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable more appropriate content to be provided to the user (e.g. in the user’s language), as is evident from Lakritz.  Accordingly, the Grandparent, Agrawal and Lakritz are considered to teach, to one of ordinary skill in the art, a method like that of claim 4 of the instant application.
Regarding claim 19 of the instant application, the Grandparent and Agrawal teach a non-transitory computer-readable storage medium like that of claim 15, as is described above, whereby additional information based on a user profile is displayed in response to detecting a cursor event associated with a visual indicator representative of an item.  The Grandparent and Agrawal, however, do not explicitly disclose that the additional information is filtered based on geographical proximity information derived from the user profile of the user, as is required by claim 19.
Like noted above, Lakritz generally describes a document localization, management and delivery system (see e.g. column 2, lines 17-27).  Regarding the claimed invention, Lakritz particularly teaches filtering content for provision to the user based on geographical proximity information derived from a user profile of the user (see e.g. column 2, lines 17-43; and column 4, lines 3-10).
It would have been obvious to one of ordinary skill in the art, having the teachings of the Grandparent, Agrawal and Lakritz before him at the time the invention was made, to modify the non-transitory computer-readable storage medium taught by the Grandparent and Agrawal such .

Claims 1-3, 5, 6, 15-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 20 of U.S. Patent No. 10,620,776 (the “Parent”) in view of U.S. Patent Application Publication No. 2004/0098313 to Agrawal et al. (“Agrawal”).
Like in claim 1 of the instant application, claim 14 of the Parent is directed to a method comprising:
displaying, on a display screen of a computing device, a visual indicator representative of an item (i.e. claim 14 of the Parent depends from claim 11 thereof, which recites, “displaying, on a display screen of a computing device, a page including an image representative of an item offered for sale and information corresponding to the item”);
determining a user profile stored in a database (i.e. claim 14 of the Parent depends from claim 12 thereof, which recites, “obtaining user profile information for a user…”);
determining a user specific advertisement based on the user profile of the user (i.e. claim 14 of the Parent recites, “displaying an advertisement selected based on the user profile information…”); and

Accordingly, claim 14 of the Parent teaches a method similar that of claim 1 of the instant application, but does not explicitly teach receiving a user identifier of a user and an item identifier of the item in response to detecting a cursor associated with the visual indicator, whereby in response to receiving the user identifier and the item identifier, the user profile is determined based on the user identifier of the user, and the user-specific advertisement is further based on the item identifier of the item, as is required by claim 1 of the instant application.
Agrawal nevertheless teaches receiving a user identifier (i.e. a cookie) of a user and an item identifier of an item (i.e. a product identifier) in response to detecting a cursor event associated with the item on the web page (0158, 0185-0187 and 0201), and in response to receiving the user identifier of the user and item identifier of the item: determining a user profile of the user stored in a database based on the user identifier of the user (0095 and 0158-0159); determining user-specific content based on the user profile of the user and the item identifier of the item (see e.g. paragraphs 0014, 0062, 0159, 0161, 0163, 0180, 0193-0194 and 0196); and causing displaying of the user-specific content in an information block (i.e. the buy box) proximate the item on the web page (see e.g. paragraphs 0014, 0062, 0180 and 0193-0194, and FIG. 23).
It would have been obvious to one of ordinary skill in the art, having the teachings of the Parent and Agrawal before him at the time the invention was made, to modify the method taught by the Parent so as to receive a user identifier of a user and an item identifier of the item in response to detecting a cursor associated with the visual indicator, whereby in response to receiving the user identifier and the item identifier, the user profile is determined based on the 
As per claim 2 of the instant application, the Parent further teaches that the cursor event is detected in response to the user positioning a cursor within a region associated with the visual indicator for a pre-determined length of time (i.e. claim 14 of the Parent depends from claim 11 thereof, which recites, “detecting  cursor event corresponding to the image representative of the item in response to a cursor being positioned within a region associated with the image representative of the item for a pre-determined length of time”).  Accordingly, the Parent and Agrawal are further considered to teach a method like that of claim 2 of the instant application.
As per claim 3 of the instant application, the Parent further suggests that the cursor event comprises a mouseover event (i.e. claim 14 of the Parent depends from claim 11 thereof, which recites, “detecting  cursor event corresponding to the image representative of the item in response to a cursor being positioned within a region associated with the image representative of the item for a pre-determined length of time”).  Accordingly, the Parent and Agrawal are further considered to teach a method like that of claim 3 of the instant application.
As per claim 5 of the instant application, the Parent further suggests that the user-specific advertisement is selected based on a relevancy of the additional information to the user (i.e. claim 14 of the parent depends from claim 12 thereof, which recites “obtaining user profile information for a user, and displaying an indication of a relevance between the visual indicator and the user based on the user profile information in response to the cursor event.”  Claim 14 of the Parent further depends on claim 13 thereof, which recites “the user profile information 
As per claim 6 of the instant application, the Parent suggests that determining a user-specific advertisement further comprises obtaining item information related to the item from an item database, and wherein the user-specific advertisement is determined based on the item information and the user profile of the user (i.e. claim 15 of the Parent recites, “the additional information is displayed in an information block along with the image representative of the item offered for sale”).  Accordingly, the Parent and Agrawal are further considered to teach a method like that of claim 6 of the instant application.
Like in claim 15 of the instant application, claim 20 of the Parent is directed to a non-transitory computer-readable storage medium storing program code which, responsive to execution by one or more processors of a computing device, perform operations comprising:
displaying, on a display screen of a computing device, a visual indicator representative of an item (i.e. claim 20 of the Parent depends from claim 18 thereof, which recites, “displaying, on a display screen of the computing device, a page including an image representative of an item offered for sale and information corresponding to the item”);
determining a user profile stored in a database (i.e. claim 20 of the Parent depends from claim 19 thereof, which recites, “obtaining user profile information for a user…”);
determining additional information based on the user profile of the user (i.e. claim 20 of the Parent recites, “displaying an advertisement selected based on the user profile information…”); and
causing display of the additional information in an information block proximate the visual indicator (i.e. claim 20 of the Parent recites, “displaying an 
Accordingly, claim 20 of the Parent teaches a non-transitory computer-readable storage medium similar that of claim 15 of the instant application, but does not explicitly teach receiving a user identifier of a user and an item identifier of the item in response to detecting a cursor associated with the visual indicator, whereby in response to receiving the user identifier and the item identifier, the user profile is determined based on the user identifier of the user, and the additional information is further based on the item identifier of the item, as is required by claim 1 of the instant application.
Agrawal nevertheless teaches receiving a user identifier (i.e. a cookie) of a user and an item identifier of an item (i.e. a product identifier) in response to detecting a cursor event associated with the item on the web page (0158, 0185-0187 and 0201), and in response to receiving the user identifier of the user and item identifier of the item: determining a user profile of the user stored in a database based on the user identifier of the user (0095 and 0158-0159); determining user-specific content based on the user profile of the user and the item identifier of the item (see e.g. paragraphs 0014, 0062, 0159, 0161, 0163, 0180, 0193-0194 and 0196); and causing displaying of the user-specific content in an information block (i.e. the buy box) proximate the item on the web page (see e.g. paragraphs 0014, 0062, 0180 and 0193-0194, and FIG. 23).
It would have been obvious to one of ordinary skill in the art, having the teachings of the Parent and Agrawal before him at the time the invention was made, to modify the non-transitory computer-readable storage medium taught by the Parent so as to receive a user identifier of a user and an item identifier of the item in response to detecting a cursor associated with the visual indicator, whereby in response to receiving the user identifier and the item identifier, the user profile is determined based on the user identifier of the user, and the content (i.e. additional information) is further based on the item identifier of the item, as is taught by Agrawal.  It would 
As per claim 16 of the instant application, the Parent further teaches that the additional information further comprises a user-specific advertisement (i.e. claim 20 of the Parent recites, “displaying an advertisement selected based on the user-profile information in response to the cursor event”).  Accordingly, the Parent and Agrawal further teach a non-transitory computer-readable storage medium like that of claim 16 of the instant application.
As per claim 17 of the instant application, the Parent further teaches that the cursor event is detected in response to the user positioning a cursor within a region associated with the visual indicator for a pre-determined length of time (i.e. claim 20 of the Parent depends from claim 18 thereof, which recites, “detecting a cursor event corresponding to the image representative of the item in response to a cursor being positioned within a region associated with the image representative of the item for a pre-determined length of time”).  Accordingly, the Parent and Agrawal further teach a non-transitory computer-readable storage medium like that of claim 17 of the instant application.
As per claim 18 of the instant application, the Parent further suggests that the additional information is filtered based on the user profile of the user (i.e. claim 20 of the Parent recites, “displaying an advertisement selected based on the user profile information in response to the cursor event”).  Accordingly, the Parent and Agrawal further teach a non-transitory computer-readable storage medium like that of claim 18 of the instant application.
As per claim 20 of the instant application, the Parent further suggests that the additional information is selected based on a relevancy of the additional information to the user (i.e. claim 20 of the Parent recites, “displaying an advertisement selected based on the user profile information in response to the cursor event”).  Accordingly, the Parent and Agrawal further teach 

Claims 4 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of the Parent and Agrawal, which is described above, and also over U.S. Patent No. 6,623,529 to Lakritz (“Lakritz”).
Regarding claim 4 of the instant application, the Parent and Agrawal teach a method like that of claim 1, as is described above, whereby a user-specific advertisement based on a user profile is displayed in response to detecting a cursor event associated with a visual indicator representative of an item.  The Parent and Agrawal, however, do not specifically disclose that the user-specific advertisement is determined based on a geographical proximity derived from the user profile of the user, as is required by claim 4 of the instant application.
Lakritz generally describes a document localization, management and delivery system (see e.g. column 2, lines 17-27).  Regarding the claimed invention, Lakritz particularly teaches determining user-specific content for display based on a geographical proximity derived from a user profile of the user (see e.g. column 2, lines 17-43; and column 4, lines 3-10).
It would have been obvious to one of ordinary skill in the art, having the teachings of the Parent, Agrawal and Lakritz before him at the time the invention was made, to modify the method taught by the Parent and Agrawal such that the user-specific content (i.e. advertisement) is determined based on a geographical proximity derived from the user profile of the user, as is taught by Lakritz.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable more appropriate content to be provided to the user (e.g. in the user’s language), as is evident from Lakritz.  Accordingly, the Parent, Agrawal and Lakritz are considered to teach, to one of ordinary skill in the art, a method like that of claim 4 of the instant application.

Like noted above, Lakritz generally describes a document localization, management and delivery system (see e.g. column 2, lines 17-27).  Regarding the claimed invention, Lakritz particularly teaches filtering content for provision to the user based on geographical proximity information derived from a user profile of the user (see e.g. column 2, lines 17-43; and column 4, lines 3-10).
It would have been obvious to one of ordinary skill in the art, having the teachings of the Parent, Agrawal and Lakritz before him at the time the invention was made, to modify the non-transitory computer-readable storage medium taught by the Parent and Agrawal such that the content (i.e. additional information) is filtered based on geographical proximity information derived from the user profile of the user, as is taught by Lakritz.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable more appropriate content to be provided to the user (e.g. in the user’s language), as is evident from Lakritz.  Accordingly, the Parent, Agrawal and Lakritz are considered to teach, to one of ordinary skill in the art, a non-transitory computer-readable storage medium like that of claim 19 of the instant application.




Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  The applicant is required under 37 C.F.R. §1.111(C) to consider these references fully when responding to this action.   The U.S. Patent Application Publication to Navar et al. cited therein teaches determining user-specific content to present based on a geographical proximity derived from a user profile.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044.  The examiner can normally be reached on Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BTB/
3/22/2020

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173